Title: To Benjamin Franklin from Jonathan Williams, Jr., 17 August 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes Augt 17. 1782.
I beg Leave to introduce to your particular Notice and Friendship my Friends Mr Nat Barrett and Mr Frazer, the former of these Gentlemen is the son of an old Friend of yours and the Latter is particularly reccommended to me. Mr Barrett has many Letters for you, and I have given him the one you sent to me for Mr Paradise that Gentleman being returned to Paris.

I am as ever most dutifully and affectionately Yours
Jona Williams J
 
Addressed: His Excellency / Doctor Franklin.
Notation: J. Williams Nantes Augt. 17. 1782.
